Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 18, 2019

                                      No. 04-18-00988-CR

                                     Francisco L. ROBLES,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4228
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

        Appellant filed a notice of appeal which indicates he is appealing a conviction for which
he was sentenced on November 28, 2018. The clerk’s record in this appeal contains an Order
Amending Conditions of Community Supervision signed on November 28, 2018. This court
does not have jurisdiction to consider an appeal from an order altering or modifying community
supervision conditions. Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is
no legislative authority for entertaining a direct appeal from an order modifying the conditions of
community supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia
v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).

       It is therefore ORDERED that appellant show cause on or before February 19, 2019
why this appeal should not be dismissed for want of jurisdiction.



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court